I find the assignments of error to be well taken.
As to assignment of error No. 1, I find that the trial court erred in granting the motions for summary judgment in favor of Home and Firestone on the basis that, as a matter of law, Strand was not a permissive user of Firestone's vehicle at the time of the accident. From the history of Strand's employment, his transfer to the Toledo area, his use of the vehicle for business and non-business uses, for personal reasons, such as transportation to Toledo and Delta and return, and given the facts presented and the inferences to be drawn therefrom and construing the evidence most strongly in favor of the party against whom the motion for summary judgment was sought, reasonable minds could come to different conclusions with regard to whether or not Strand was using Firestone's vehicle within the scope of expressed or implied permission at the time of the accident. *Page 86 
As to assignment of error No. 2, I agree with the majority that the fact that Firestone entered into an insurance contract with Home for losses in excess of $500,000 is not controlling. However, in my opinion, Firestone may be solely liable to the extent of $500,000. I agree that Firestone is not an insurer in the sense that it is not an insurance company. It is a self-insurer under the meaning of R. C. 4509.72(A) and (B). As noted by the majority, Firestone has never been required to produce proof of financial responsibility. Even so, I fail to see how it can escape the provisions of R. C. 4509.45(D). I cannot conceive of a corporation its size not having complied with this section and thus leaving itself uninsured. I must assume that pursuant to R. C. 4509.45(D) a certificate of self-insurance, as provided for in R. C. 4509.72, supplemented by an agreement by the self-insurer, is in effect. That agreement (assumedly filed with the Department of Insurance of the state of Ohio, which in turn qualifies Firestone [and others seeking to be self-insurers]) requires that with respect to accidents occurring while the certificate is in force, it will pay the same amounts that an insurer (presumably an insurance company) would have been obligated to pay under an owner's (Firestone) motor vehicle policy if it had issued such a policy to the self-insurer.
I would reverse and remand for a hearing on the merits as to assignment of error No. 1, with assignment of error No. 2 to abide the determination of assignment of error No. 1. *Page 87